Exhibit 10(n)

 

Form of Restricted Stock Unit Award Notice

 

[DATE]

 

Dear                 :

 

Congratulations! On                     , you were granted McDonald’s restricted
stock units (“RSUs”). You received this grant in recognition of your significant
contributions to McDonald’s long-term success. Below are details concerning the
vesting of your RSU grant.

 

Your RSU grant is for          units, each representing a share of McDonald’s
stock. Subject to the terms of the grant, as described in the enclosed
materials, your RSUs will vest on              [IF APPLICABLE:, if the Company’s
Performance Period EPS as compared to the Base Period EPS (as such terms are
described on the enclosed Payout Schedule) represents a compounded annual growth
rate (“CAGR”) of                  % or more. If the CAGR is a positive value
less than                 %, a portion of your RSUs will vest. The enclosed
Payout Schedule shows what percentage of your RSUs may vest, based on the CAGR
achieved during the vesting period. The Payout Schedule also shows the diluted
earnings per share (“EPS”) corresponding to each of the indicated CAGR levels].

 

Upon vesting any RSUs will be distributed in either cash or shares of McDonald’s
stock, at the Company’s discretion.

 

Once again, thank you for your leadership.

 

Best regards,

 

Corporate Executive Vice President, Human Resources

 

43